COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-09-321-CV





SHEREKHAN LAMAR EVANS A/K/A	APPELLANT

SHON EVANS



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Sherekhan Lamar Evans a/k/a Shon Evans filed a notice of appeal from a July 28, 2009 “Interlocutory Default Judgment.”  It appears that the trial court has not signed a final judgment or appealable interlocutory order.  On September 30, 2009, we notified Appellant that unless he or any other party desiring to continue the appeal filed a response by October 12, 2009, showing grounds for continuing the appeal, we would dismiss the appeal.  Appellant did not file a response, and we have not received a response from any other party.

A party may appeal only from a final judgment or an interlocutory order specifically made appealable by statute or rule.  
Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 & n.12 (Tex. 2001); 
see
, 
e.g.
,Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon Supp. 2009) (listing appealable interlocutory orders). Because the trial court has not signed a final judgment or appealable interlocutory order, we dismiss the appeal for want of jurisdiction. 
 See
 Tex. R. App. P. 42.3(a), 43.2(f).

PER CURIAM



PANEL:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  December 3, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.